Citation Nr: 0945646	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-30 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for claimed headaches.  

2.  Entitlement to service connection for claimed right arm 
atrophy.  

3.  Entitlement to service connection for claimed depression.  

4.  Entitlement to service connection for the residuals of 
chemical exposure, now claimed as including chronic 
obstructive pulmonary disorder (COPD).  

5.  Entitlement to service connection for Gulf War Syndrome, 
to include fibromyalgia and chronic fatigue syndrome.  

6.  Entitlement to service connection for alcohol dependency.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from January 
1981 to June 1981 and active service from November 1990 to 
July 1991 with additional service with the Army Reserve until 
1997.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and May 2007 rating 
decisions by the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Veteran underwent a VA examination in February 2006.  The 
Veteran reported that he have been unemployed since April 
2000 and was receiving benefits from the Social Security 
Administration (SSA) for depression.  

Where there is actual notice to VA that the Veteran is 
receiving disability benefits from the SSA, VA has the duty 
to acquire a copy of the decision granting SSA disability 
benefits and the supporting medical documentation relied 
upon. Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  

At the March 2009 hearing before a Decision Review Officer 
(DRO), the Veteran testified that his depression could be 
related to the Gulf War Syndrome conditions that he was 
claiming.  

Thus, the issues on appeal will be considered inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (holding that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision cannot be rendered unless both issues have 
been considered).  

The Veteran indicated in October 2005 that all his medical 
records were with VA. It appears that the RO has obtained and 
associated all available VA treatment records with the claims 
file.  

Nonetheless, the Veteran should be given another opportunity 
to submit any outstanding medical records or evidence is 
support of his claims.  This should include any treatment 
records for the period from the time of his discharge from 
the Reserve in 1997 and 2000.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to obtain copies of the records pertinent 
to the Veteran's award of Social Security 
disability benefits, including any 
administrative decision and the medical 
records relied upon concerning that 
claim.  In the event that such records 
can not be obtained, complete and full 
verification of this must be made clear.  

2.  The RO also should send the Veteran 
copies of Request for and Authorization 
to Release Medical Records or Health 
Information (VA Form 10-5345).  

The RO should attempt to obtain any 
outstanding private medical records 
identified by the Veteran and provide any 
additional VA records.  Any records 
obtained should be associated with the 
claims file.   

The Veteran should be notified in this 
regard that he should submit medical 
documentation or evidence to support his 
claims.  

3.  After undertaking all indicated 
development, the RO should readjudicate 
all issues on appeal in light of all the 
evidence of record.  If any benefit 
sought on appeal is not granted, the RO 
should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case and afford them 
with an opportunity to respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).






